DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims, Claims 1-20 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of testing and analyzing biological samples using assay sensing. The closest prior art of record such as Boecker et al. ‘931 teaches a universal diagnostic system using an analytical detector and assay sensing, having a removable interchangeable component allowing for module packaging and disposability. However, The prior art of record fails to teach or suggest by a single reference or combination of references  a diagnostic testing process (computer program or device)  for identifying characteristics of a connected module inserted into a bay of an assay reader device, the characteristics indicative of presence of a barcode scanner in the connected module and connectivity capabilities of the connected module, receiving assay image data from an assay reading image sensor of the assay, determining a test result based at least partly on analyzing the assay image data, determining, based on the identified characteristics, the connectivity capabilities of the connected module, in response to determining that the connected module has connectivity capabilities with a remote storage device physically separated from the assay reader device, automatically sending the test result to the remote storage device; and in response to determining that the connected module does not have connectivity capabilities with a remote storage device, automatically storing the test result in a memory of the assay reader device, as recited in independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Low et al. (11,253,852) teaches a method for perfoming optical assays having switching capabilities.
    Nicolson et al. (2019/0229907) teaches an encryption system for medical devices.
    Adelman et al. (10,309,954) teaches an assay apparatus containing an assay module and portable frame.
    Alt et al. (9,310,300) teaches a compact portable apparatus for optical assay.
    Kuo et al. (8,046,175) teaches an analytical strip reading apparatus having a retractable tray.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

February 24, 2022